Citation Nr: 0308457	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  01-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from March 13, 1964 to March 
10, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision, which 
denied a request to reopen a previously denied claim of 
service connection for an anxiety disorder.  In a November 
2001 decision the Board found that new and material evidence 
had been submitted to reopen the claim for service connection 
for an anxiety disorder.  The Board remanded the underlying 
claim for additional development.  


FINDING OF FACT

The veteran's anxiety disorder did not begin during military 
service and is not otherwise attributable to his military 
service.  


CONCLUSION OF LAW

The veteran does not have an anxiety disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  In addition, certain chronic 
diseases shall be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2002).  If a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The evidence of record includes:  the veteran's contentions; 
service medical records; VA outpatient treatment records 
dated from 1994 to 2002; private medical records and reports 
dated from 1982 to 1993; medical opinions; and transcripts of 
hearings held in January 1992 and July 2001.  

Service medical records show no pertinent defects at entry 
into the service.  Treatment for a head injury in April 1966 
is noted in the medical records.  The medical notes describe 
the injury as including a mild hematoma, with no neurological 
or psychiatric findings.  No pertinent defects, other than 
the head injury, were noted at separation. 

A treatment report from Westborough State Hospital reflects 
that the veteran was admitted in May 1982 in connection with 
charges of disturbing the peace at his place of employment.  
The examiner diagnosed paranoid personality disorder, but 
noted no visible signs of mental illness were observed by any 
staff members.  The only remarkable characteristics noted 
were his guardedness and the impression that his feelings 
were easily hurt.  The report also notes a prior 
hospitalization in 1978 at Glenside under the care of W.C., 
M.D., for abuse of alcohol and marijuana.

A treatment report signed by J.F., M.D., dated in March 1983, 
reflects that the veteran presented for psychiatric 
evaluation offering no complaints of psychiatric or physical 
distress, reporting that he was there at the company's 
direction.  During the course of the interview, the veteran 
related a history of a period of alcohol and drug abuse 
several years earlier that resulted in psychiatric treatment 
that was terminated mutually by him and his treating 
physician.  The examiner noted that at the time of the 
interview the veteran demonstrated no noticeable psychiatric 
symptoms indicating a disorder or an impediment to his 
working. 

A one-page report dated in May 1985, by W.C., M.D., shows 
findings consistent with a syndrome of depression, stress, 
and affective disorder.  The examiner opined that this 
disability was caused by his employment in that the veteran 
described pressures at work.  A report of a psychiatric 
examination conducted in June 1985 reflects that the veteran 
appeared withdrawn and preoccupied, with unproductive speech 
and circumstantial thought associations.  He complained of 
feeling depressed and his mood appeared depressed, and his 
affect was constricted.  The veteran reported a history of 
drinking from 1978 until 1982.  He reported being committed 
to the Westboro State Hospital for fifteen days in 1982.  He 
returned to work but began drinking again and for the past 6 
months consumed approximately 1/2 pint of liquor per day.  The 
examiner related that the veteran's wife indicated that the 
veteran had become a little excited, anxious, and 
hyperactive, and that his job had taken a toll on him.  The 
veteran reported a history of being hospitalized in 1982 for 
absenteeism and in 1979 for drinking.  He stated that this 
was due to a situation on the job.  The examiner's impression 
was that this might represent a major depression in a person 
with a paranoid personality disorder.  

A report from the Alabama Division of Disability dated in 
April 1991 reflects that the veteran served in the Army as a 
clerk and ambulance driver.  The veteran was married in 1983 
and divorced in January 1989.  The veteran took the divorce 
very hard and still felt somewhat depressed about it.  The 
examiner reported that the veteran appeared depressed and 
distressed.  The examiner diagnosed recurrent major 
depressive disorder with psychological factors affecting 
physical disorder, namely duodenal ulcer and other 
gastrointestinal symptoms.  

Private medical records from Northeast Alabama Regional 
Medical Center dated from May 1990 to January 1993 are 
included in the claims file.  These records reflect that the 
veteran was treated for treatment of abdominal pain, nausea 
and vomiting in May 1990.  The final diagnosis was gastric 
outlet obstruction due to peptic ulcer disease.  A history 
was provided that the veteran had a nervous breakdown in the 
past.  The discharge summary noted treatment for chronic 
apprehension with a prescription for Valium.  The medical 
notes indicate that the veteran maintained a regimen of 
Valium through July 1990.  In August 1990 the veteran 
complained of chronic anxiety and requested a prescription of 
Valium.  A prescription of Vistoril and Tagamet was given.  
In July 1992 the veteran complained of more anxiety, stomach 
and back pain.  He stated that the anxiety might be caused by 
his pain.  In November 1992 the veteran again complained of 
anxiety, back pain, and stomach pain.  

VA outpatient treatment records dated from April 1994 to 
August 1997 include a social work service assessment and plan 
report, dated in April 1994.  The report reflects the 
veteran's primary complaint as anxiety in the form of panic 
attacks which he related experiencing since his early 
twenty's but more severely in recent years.  The examiner 
noted that the veteran appeared to be in no acute distress 
and denied depression.  The records reflect that the veteran 
continued to visit the clinical social worker who authored 
the April 1994 report over the course of the succeeding year.  
In September 1994, a medical doctor examined the veteran and 
indicated observing a somewhat depressed mood and affect.  
Panic disorder was in fair control, and depression was in 
partial control.  In April 1995, a social assessment update 
reflected diagnoses of panic disorder and depression with a 
very good to excellent adjustment.  In a November 1996 
medical record a medical doctor diagnosed panic disorder 
without agoraphobia and history of major depressive disorder 
currently in remission.

VA outpatient treatment records dated from January 1998 to 
December 1999 reflect continuing participation in a mental 
health clinic anxiety group, as well as follow-up treatment.  
A November 1998 clinical note reflects a diagnosis of major 
depression and panic disorder.  In April 1999, the examiner 
continued these diagnoses.  An October 1999 clinical note 
reflects diagnoses of depression with psychosis.  Post-
traumatic stress disorder was to be ruled out.  

VA outpatient treatment records dated from April 2000 to 
April 2002 show the veteran's ongoing participation in the 
mental health clinic anxiety group.  Psychiatric clinic notes 
during this period also show an impression of depression with 
psychosis in October 2000.  In April 2001, the impression was 
depression.  In October 2001, the impression was depression 
and panic disorder.   

In his notice of disagreement, dated in November 2000, the 
veteran reports that he was using drugs and medication to 
control himself while in the military because he had access 
to these things.  He opines that this was a big issue in the 
development of his present condition.  In his substantive 
appeal, dated in January 2001, the veteran relates that he 
regrets not having reported these panic attacks while on 
active duty instead of trying to cover it up by taking drugs.  
He explains that he was young and was afraid he would be 
discharged early if his problem was discovered.  

At the Board hearing held in July 2001, the veteran related 
that he was messing with drugs during the service.  The 
veteran testified that this was his first experience with 
drugs and that his involvement with drugs was the reason that 
he did not seek treatment for the anxiety attacks.  The 
veteran testified that the first time he experienced an 
anxiety attack was in Korea when he was coming back through a 
gate to a military compound.  He relates that he had an 
"out-of-body experience."  The veteran testified that the 
second time that he experienced this feeling, it was a great 
while after service.  He relates that he did not have another 
such experience until he had surgery after service.  

A VA examination report dated in March 1993 reflects that the 
veteran's mother sent a note informing the examiner that the 
veteran had suffered three nervous breakdowns, two of them 
occurring in 1979 and another in 1982 when he was living in 
Massachusetts.  The veteran denied this, however.  The 
veteran complained of experiencing anxiety attacks that 
varied in frequency and intensity.  The veteran reported he 
had not sought psychiatric help for the problem.  The 
examiner reported that the veteran was a very tense, high-
strung individual who found it difficult to express his 
thoughts and feelings.  He was unable to sit still and 
shifted around constantly in his chair.  The examiner 
diagnosed severe panic disorder and agoraphobia.  

A VA examination report dated in January 2002 reflects the 
veteran's reports that he was in aviation attached to a 
detachment in Korea, during which he was introduced to drugs.  
He reported becoming very anxious after drug use and having 
out-of-body experiences.  At the time of the examination the 
veteran complained of feeling on edge, very jittery and very 
anxious.  He reported that, if he exerted himself too much, 
he would experience a panic attack.  He reported sometimes 
feeling depressed, experiencing restlessness, 
distractability, irritability, and easy fatigue.  The 
examiner diagnosed generalized anxiety disorder, major 
depressive disorder in fair remission, and dysthymia.  The 
examiner related that the generalized anxiety disorder 
started during the veteran's military days after drug use.

By letter dated in March 2000, the VA clinical psychologist 
who reported the veteran's progress in the mental health 
clinical anxiety group meetings, reflected that he had worked 
with the veteran since January 1998 on the problem of panic 
and social anxiety.  This psychologist reports observing 
indications of a mixed personality disorder with avoidant, 
schizotypal, and paranoid features, with frequent periods of 
severe depression and chronic anxiety with severe social 
anxiety.  The psychologist reports reviewing the veteran's VA 
treatment records and his history.  He notes that the veteran 
had a history of substance abuse that had been in remission 
for a long period of time and that the veteran first used 
illegal drugs while in the military, which lead to an 
inpatient admission for treatment in 1979.  The letter 
reflects that the problems with drug use coincided with the 
onset of the veteran's first anxiety and panic symptoms and 
appears to have been an effort to "self-medicate" these 
symptoms.  

The Board finds that service connection is not warranted 
because a connection between a present anxiety disorder and 
military service has not been shown.  At the outset, the 
Board observes that the service medical records do not 
include evidence of treatment, complaints, or diagnosis 
related to an anxiety disorder.  This includes the separation 
examination report, which does not indicate any psychiatric 
defect existing at the veteran's separation from service.  
The Board is aware that the service medical records note a 
head injury having occurred during service.  However, a 
connection has not been drawn between that head injury and 
any present disability.  More importantly, while the head 
injury was noted at the time of separation from service, 
there was no indication of any chronic psychiatric condition 
existing secondary to the injury.  In addition to there being 
no evidence that an anxiety disorder was noted in service, 
none was identified for years after service.  In fact, the 
record suggests that the first post-service medical treatment 
occurred in 1978 or 1979-some eleven years after service-
for treatment of alcohol and marijuana abuse.  Moreover, it 
was not until May 1990 that anxiety is noted in the medical 
records as a problem.  Significantly, the veteran does not 
contend that the symptoms of anxiety disorder continued from 
the time of service to 1990.  Rather, his testimony at the 
Board hearing in July 2001 was that he had what he described 
as an "out-of-body experience" one time after drug use 
during service and that he had a second similar out-of-body 
experience after stomach surgery in 1990.  Such a sequence of 
events strongly suggests that the veteran did not experience 
an anxiety disorder until many years after service.  Despite 
his allegations made during the pendency of his appeal, the 
absence of problems during service or for so many years 
thereafter is evidence of a lack of continuity of 
symptomatology.  

The Board has considered the opinions of the VA examiner who 
conducted the June 2002 VA examination and the opinion of the 
VA clinical psychologist who authored the March 2000 letter.  
The Board recognizes that it must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for the evidence 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not necessarily 
accorded to each piece of evidence contained in the record.  
In fact, the probative value of a medical opinion is 
significantly lessened to the extent that it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  While the Board may not ignore a medical 
opinion, it may discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In this case, the Board finds both the clinical psychologist 
and the VA examiner unpersuasive on the question of whether 
an anxiety disorder is traceable to the veteran's military 
service.  On this point, the Board observes that the clinical 
psychologist, while surmising that the veteran's illegal use 
of drugs coincided with the onset of the first anxiety and 
panic symptoms, does not explain what these in-service 
anxiety and panic symptoms were.  Given that the veteran 
plainly testified that the one instance of an out-of-body 
experience was the only symptom he experienced during 
service, the absence of evidence as to any other symptom, and 
the psychologist's failure to relate the out-of-body 
experience to the later manifesting disorder, the 
psychologist's opinion is unconvincing.  Likewise, the June 
2002 VA examiner's conclusory opinion that a generalized 
anxiety disorder began after drug use in the military fails 
to identify any factual predicate other than the veteran's 
own self-reported history.  (The veteran has provided his 
opinion of a relationship to service, which opinion the 
examiner appears to have adopted without referring to any 
other evidence of record that supports the conclusion.)  To 
the extent that the examiner relies upon the purported 
anxiousness of the veteran after using drugs, the Board 
observes that the veteran's testimony at the Board hearing 
did not indicate that he experienced anxiousness after drug 
use.  Further, in the Board's view, absent medical evidence 
showing that any anxiousness constituted more than the 
apprehension reasonably associated with a recognition of the 
consequences of a military member illegally using drugs, the 
Board is not persuaded that this amounted to the onset of an 
anxiety disorder, especially when none was shown during 
service or for so many years after service.  For these 
reasons, the Board gives no evidentiary weight to these 
opinions.  Rather, the absence of evidence, particularly the 
absence of any problem during service, including when the 
veteran was specifically examined for psychiatric difficulty, 
or for many years thereafter, is more persuasive.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
December 2001 which asked the veteran to send evidence 
showing that his anxiety disorder was incurred in or 
aggravated by his active military service, and any other 
additional medical evidence not now included in the claims 
folder.  Lastly, VA must notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of whose obligation it was to produce evidence to 
substantiate the claim by way of the letter referenced above.  
The veteran was notified of the new obligations under VCAA 
and its implementing regulations in the November 2001 remand 
and the December 2001 letter.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was asked 
to provide information about any medical evidence that is not 
included in the claims folder.  Additionally, the record 
contains competent evidence sufficient to decide the claim.  
VA examination was conducted, which examination clearly 
demonstrates that medical opinion evidence favorable to the 
veteran's claim cannot be obtained without reliance upon an 
inaccurate factual premise.  Consequently, further 
development by way of examination is not necessary.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Service connection for an anxiety disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

